Case 20-41308         Doc 4      Filed 03/10/20 Entered 03/10/20 03:14:12                     Main Document
                                              Pg 1 of 36


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re:                                                  )   Chapter 11
                                                        )
FORESIGHT ENERGY LP, et al.,                            )   Case No. 20-41308-659
                                                        )
                        Debtors.1                       )   (Joint Administration Requested)
                                                        )
                                                        )   Hearing Date: March 11, 2020
                                                        )   Hearing Time: 10:00 a.m. (Central Time)
                                                        )   Hearing Location: Courtroom 7 North

                DEBTORS’ MOTION FOR ENTRY OF INTERIM AND
           FINAL ORDERS (A) AUTHORIZING CONTINUED USE OF THE
     DEBTORS’ EXISTING CASH MANAGEMENT SYSTEM; (B) AUTHORIZING
           USE OF EXISTING BANK ACCOUNTS AND BUSINESS FORMS;
      (C) GRANTING A LIMITED WAIVER OF REQUIREMENTS OF SECTION
     345(b) OF THE BANKRUPTCY CODE; (D) AUTHORIZING CONTINUATION
    OF ORDINARY COURSE INTERCOMPANY TRANSACTIONS; (E) GRANTING
       ADMINISTRATIVE EXPENSE PRIORITY STATUS TO POSTPETITION
        INTERCOMPANY CLAIMS; AND (F) GRANTING RELATED RELIEF

                 Foresight Energy LP (“FELP”) and its affiliated debtors and debtors in possession

in the above-captioned cases (collectively, the “Debtors”) respectfully state as follows in support

of this motion (this “Motion”):

                                              Relief Requested

                 1.       By this Motion, the Debtors seek entry of interim and final orders

1
    The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
    four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
    Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
    Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
    LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
    (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
    (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
    Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
    No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
    LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
    Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
    Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
    address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
    St. Louis, Missouri 63102.
Case 20-41308         Doc 4      Filed 03/10/20 Entered 03/10/20 03:14:12                   Main Document
                                              Pg 2 of 36


(the “Proposed Orders”),2 pursuant to sections 105(a), 345(b), 363, and 503(b)(1) of title 11 of

the United States Code (the “Bankruptcy Code”) and Rules 6003 and 6004 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), (a) authorizing and approving the Debtors to

continue using their existing cash management system (the “Cash Management System”);

(b) authorizing the Debtors to continue using their existing bank accounts listed on Exhibit A

attached hereto (collectively, the “Bank Accounts”) at the financial institutions identified thereon

(collectively, the “Banks”)3 and existing checks; (c) partially waiving the requirements of section

345(b) of the Bankruptcy Code and the U.S. Trustee Guidelines (as defined herein);

(d) authorizing the continuation of ordinary course intercompany transactions among Debtors

and between Debtors and non-Debtor affiliates, including the payment of prepetition and

postpetition intercompany claims arising therefrom in the ordinary course of business;

(e) granting administrative expense priority status to postpetition intercompany claims pursuant

to section 503(b)(1) of the Bankruptcy Code; and (f) granting related relief.

                                         Jurisdiction and Venue

                 2.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§§ 157 and 1334 and rule 9.01(B) of the Local Rules of the United States District Court for the

Eastern District of Missouri. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This

matter is a core proceeding pursuant to 28 U.S.C. §157(b).

                 3.      The statutory and legal predicates for the relief requested herein are

sections 105(a), 363, 345(b), and 503(b)(1) of the Bankruptcy Code and Bankruptcy Rules 6003

and 6004.


2
    Copies of the Proposed Orders will be made available on the Debtors’ case information website at:
    http://cases.primeclerk.com/foresightenergy.
3
    For the avoidance of doubt, the Banks shall include AMEX (as defined and discussed herein).



                                                       2
Case 20-41308       Doc 4    Filed 03/10/20 Entered 03/10/20 03:14:12           Main Document
                                          Pg 3 of 36


                                          Background

               4.     On the date hereof (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are a leading

producer of thermal coal, with four mining complexes and nearly 2.1 billion tons of proven and

probable coal reserves strategically located near multiple rail and river transportation access

points in the Illinois Basin. The Debtors also own a barge-loading river terminal on the Ohio

River. From this strategic position, the Debtors sell their coal primarily to electric utility and

industrial companies located in the eastern half of the United States and across the international

market.

               5.     The Debtors continue to manage and operate their businesses as debtors in

possession under sections 1107 and 1108 of the Bankruptcy Code.              Contemporaneously

herewith, the Debtors filed a motion requesting joint administration of these chapter 11 cases

pursuant to Bankruptcy Rule 1015(b). No trustee, examiner or official committee has been

appointed in these chapter 11 cases.

               6.     Information regarding the Debtors’ businesses, their capital and debt

structure, the events leading to the filing of these cases, and the terms and structure of the

proposed restructuring transaction is set forth in the Declaration of Robert D. Moore, President

and Chief Executive Officer of Foresight Energy LP, in Support of Chapter 11 Petitions

(the “Moore Declaration”), the Declaration of Alan Boyko, Senior Managing Director of FTI

Consulting, Inc., in Support of Chapter 11 Petitions and First Day Relief (the “Boyko

Declaration”), and the declaration of Seth Herman in support of the Debtors’ motion for approval

of debtor-in-possession financing and use of cash collateral (the “Herman Declaration,” and




                                                3
Case 20-41308          Doc 4      Filed 03/10/20 Entered 03/10/20 03:14:12                    Main Document
                                               Pg 4 of 36


together with the Moore Declaration and Boyko Declaration, the “First Day Declarations”),4

each filed contemporaneously herewith.

                                The Debtors’ Cash Management System

A.       Overview

                  7.      In connection with their coal mining and marketing operations, the

Debtors maintain an integrated Cash Management System in the ordinary course of business that

allows them to efficiently administer their cash and financial affairs. A diagram of the Cash

Management System is attached hereto as Exhibit B. As described herein, any disruption to the

Cash Management System would have an immediate adverse impact on and cause irreparable

harm to the Debtors’ businesses. Accordingly, to minimize the disruption caused by these

chapter 11 cases and maximize the value of the Debtors’ estates, the Debtors request authority to

continue to utilize their existing Cash Management System during the pendency of these chapter

11 cases. In connection with this relief, the Debtors also respectfully request a waiver of certain

of the United States Trustee’s Chapter 11 Guidelines for Debtors-In-Possession (the “U.S.

Trustee Guidelines”) established by the Office of the United States Trustee for Region 13

(the “U.S. Trustee”) that require the Debtors to close all prepetition bank accounts, open new

accounts designated as debtor-in-possession accounts, and obtain new checks bearing a “debtor-

in possession” legend.

B.       Description of Bank Accounts

                  8.      The Debtors collect and concentrate the funds generated by the Debtors’

operations from their customers and use such collected amounts to service the Debtors’ debt

obligations and to fund disbursements to their vendors, suppliers, employees, and other creditors.
4
     The First Day Declarations are being filed in support of this Motion and are incorporated herein by reference.
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First
     Day Declarations.



                                                         4
Case 20-41308          Doc 4      Filed 03/10/20 Entered 03/10/20 03:14:12                     Main Document
                                               Pg 5 of 36


In its entirety, the Debtors’ Cash Management System consists of eleven (11) Bank Accounts

maintained at four (4) Banks.5 A general description of the Bank Accounts, transfers between

such accounts, and their purpose in the Cash Management System is set forth in the following

table:

           Bank Account                                                Description
Concentration Account, No. x9601            This is the Debtors’ main cash account. The majority of amounts
Bank: The Huntington National Bank          received throughout the day in the receivables Bank Accounts or
(“Huntington”)                              amounts leftover in any disbursements Bank Accounts are swept into
Debtor: Foresight Energy LLC                this account at the end of the day. Likewise, the Debtors use the
                                            Concentration Account to fund the majority of their disbursements
                                            made through the disbursement Bank Accounts. The Concentration
                                            Account is also used to receive amounts drawn on the Debtors’
                                            revolving credit facility, and to make substantial capital payments
                                            such as debt or interest payments. The Concentration Account held
                                            a balance of approximately $1.75 million as of March 9, 2020, and
                                            in the 2019 calendar year, held an average balance of $14.8 million.
Coal Receipts Account, No. x6973            This is an account used to receive coal sale proceeds—the Debtors’
Bank: Huntington                            main revenue generator. As a zero-balance account (“ZBA”), this
Debtor: Foresight Receivables LLC           account does not maintain an overnight balance, and all amounts are
                                            swept into the Concentration Account at the end of the day.
Non-Coal Receipts Account, No. x6694        This is a secondary receivables account used to receive amounts
Bank: Huntington                            unrelated to the Debtors’ coal sales, such as proceeds from mining
Debtor: Foresight Energy LLC                equipment sales, scrap sales, and ordinary course intercompany
                                            receivables. As a ZBA, all amounts in this account are swept into
                                            the Concentration Account at the end of the day.
Operating Account, No. x6681                This is the Debtors’ primary disbursement account, and is used to,
Bank: Huntington                            among other things, pay amounts to the Debtors’ vendors, suppliers,
Debtor: Foresight Energy LLC                and servicers, make debt interest payments, and pay affiliates
                                            through ordinary course intercompany transactions. As a ZBA, this
                                            account does not maintain an overnight balance.              Instead,
                                            Huntington keeps track of all check and wire requests made against
                                            this account throughout the day and, at the end of the day, all
                                            amounts requested are fully withdrawn from the Concentration
                                            Account to this account and then transferred to the appropriate
                                            requesting parties.




5
    The Debtors also note that they maintain two (2) additional Bank Accounts at Banks in their name only. One
    Bank Account (x020) is in the name of Foresight Energy LLC and maintained with Morgan Stanley Smith
    Barney LLC, which holds funds for certain section 529 plans maintained for the benefit of third-parties. The
    other Bank Account (x5635) is in the name of Mach Mining, LLC and maintained with First Southern Bank,
    which holds certain charitable funds donated by third-parties in favor of third-parties. The Debtors submit that
    (a) they do not use the funds held within or transfer amounts to or from these Bank Accounts, (b) they do not
    control these Bank Accounts and they are held within the Debtors’ names only for convenience purposes, and
    (c) the funds held within these accounts are not considered property of the Debtors’ estates, and are instead the
    property of the applicable third-parties. Solely to the extent necessary and for the avoidance of doubt, the
    Debtors request that any relief or applicable waivers requested with respect to the Banks and the Bank Accounts
    by this Motion also apply to these Bank Accounts and their respective Banks.



                                                         5
Case 20-41308         Doc 4       Filed 03/10/20 Entered 03/10/20 03:14:12                    Main Document
                                               Pg 6 of 36


           Bank Account                                              Description
Main Payroll Account, No. x8214           This account funds the majority of the Debtors’ payroll
Bank: Huntington:                         disbursements to their employees, and is also used to fund the
Debtor: Foresight Energy LLC              MaRyan Cash Account and Mach Cash Account (each, as defined
                                          herein). As a ZBA, this account does not maintain an overnight
                                          balance. Like the Operating Account, Huntington tracks requests for
                                          payment, and at the end of the day, withdraws the appropriate
                                          amount from the Concentration Account to pay amounts related to
                                          payroll.
Corporate Payroll Account, No. x6539      The Debtors use this account to pay the majority of their corporate
Bank: Huntington                          employees based in their headquarters in St. Louis, Missouri. This
Debtor: Foresight Energy Services LLC     account is generally pre-funded from the Concentration Account two
                                          (2) business days before payroll for the Debtors’ corporate
                                          employees. Generally, except in connection with prefunding
                                          payroll, the Corporate Payroll Account maintains a de minimis or $0
                                          balance.
MaRyan Cash Account, No. x4605            This account is used primarily to fund operations at the Macoupin
Bank: CNB Bank & Trust, N.A.              mine, for which MaRyan Mining LLC makes disbursements to the
Debtor: MaRyan Mining LLC                 employees. On average, the Debtors fund approximately $35,000
                                          monthly to this account from the Main Payroll Account. In the year
                                          before the Petition Date, this account held an average month-end
                                          balance of approximately $5,000.
Mach Cash Account, No. x4129              This account is used to fund petty cash amounts for operational
Bank: First Southern Bank                 purposes at the Williamson mine, for which Mach Mining LLC
Debtor: Mach Mining LLC                   provides the employees.          On average, the Debtors fund
                                          approximately $15,000 monthly to this account from the Main
                                          Payroll Account. In the year before the Petition Date, this account
                                          held an average month-end balance of approximately $7,000.
Hillsboro Account, No. x5031              This account maintains funds provided from the Concentration
Bank: Huntington                          Account to make payments to vendors, employees, and other parties
Debtor: Hillsboro Energy LLC              relating to mining operations of Hillsboro Energy LLC
                                          (“Hillsboro”), and to facilitate intercompany transactions. The
                                          Hillsboro Account held a balance of approximately $510,000 as of
                                          March 9, 2020, and in the year before the Petition Date, held an
                                          average balance of approximately $5.7 million.6
Patton Cash Account, No. x6394            This account is used to fund petty cash amounts for operational
Bank: CNB Bank & Trust, N.A.              purposes at the Hillsboro mine, for which Patton Mining LLC
Debtor: Patton Mining LLC                 provides the employees.          On average, the Debtors fund
                                          approximately $600 monthly to this account from the Hillsboro
                                          Account. In the year before the Petition Date, this account held an
                                          average month-end balance of approximately $1,000.
Collateral Account, No. x7011             This account is a collateral account that the Debtors own jointly with
Bank: F.N.B. Wealth Management            their workers’ compensation policy provider, Rockwood Casualty
Debtor: Foresight Energy LP               Insurance Company. The Debtors maintain funds in this account to
                                          secure their payment obligations for workers’ compensation claims,
                                          and Rockwood has the right to withdraw funds from this account in
                                          the event the Debtors fail to pay such claims. As of the Petition
                                          Date, this account held a balance of approximately $1.95 million.
                                          This is an interest-bearing account, with the proceeds of such interest
                                          kept in the account and reinvested into money-market funds.



6
    The relatively high average results from the receipt of insurance proceeds in late 2019 relating to a prior
    combustion event at the Hillsboro mining complex, which is discussed further in the First Day Declarations.



                                                       6
Case 20-41308        Doc 4   Filed 03/10/20 Entered 03/10/20 03:14:12          Main Document
                                          Pg 7 of 36


               9.      The Debtors believe that the Cash Management System is similar to those

commonly employed by businesses comparable in size and scale to the Debtors in the coal

industry. Indeed, large businesses use integrated systems to help control funds, ensure cash

availability for each entity, and reduce administrative expenses by facilitating the movement of

funds among multiple corporate entities. The Cash Management System is vital to the Debtors’

ability to conduct their daily operations, including receiving revenue and paying their vendors,

employees, and stakeholders.      Any disruption of the Cash Management System would

accordingly be materially detrimental to the Debtors’ operations.

C.     Compliance of the Bank Accounts with Section 345(b)
       of the Bankruptcy Code and the U.S. Trustee Guidelines

               10.     Almost every Bank Account is maintained at a Bank that is insured by the

Federal Deposit Insurance Corporation (the “FDIC”). Furthermore, the Bank Accounts do not

generally maintain balances in excess of the FDIC insurance limit. The limited exceptions

constitute the (a) Concentration Account and Hillsboro Account each maintained at Huntington,

which exceeds the FDIC insurance limits because it holds the majority of the Debtors’ cash, and

(b) Collateral Account, which is not FDIC insured, but maintains amounts for the benefit of

Rockwood as collateral for the Debtors’ workers’ compensation obligations. As such, except for

the Concentration Account, the Hillsboro Account, and the Collateral Account, the Bank

Accounts comply with section 345(b) of the Bankruptcy Code.           Despite this compliance,

however, per the U.S. Trustee Guidelines, chapter 11 debtors are required to, among other things,

deposit all estate funds into an account with an authorized depository that agrees to comply with

the requirements of the U.S. Trustee. Here, none of the Bank Accounts are held by Banks

designated as “Authorized Depositories” under the U.S. Trustee Guidelines.




                                                7
Case 20-41308        Doc 4   Filed 03/10/20 Entered 03/10/20 03:14:12            Main Document
                                          Pg 8 of 36


               11.     Notwithstanding the foregoing, the Debtors respectfully request that the

Court waive compliance with (a) section 345(b) of the Bankruptcy Code with respect to the

Concentration Account, Hillsboro Account, and Collateral Account and (b) the U.S. Trustee

Guidelines, and instead authorize each of the Banks to continue to maintain, service, and

administer the applicable Bank Accounts as accounts of the Debtors as debtors in possession,

without interruption and in the ordinary course of business. The Banks are each well-capitalized

and financially stable institutions, and the amounts maintained in each of these Bank Accounts

are either insured by the FDIC and/or are meant as security of the Debtors’ obligations for the

benefit of a third-party, as applicable. Accordingly, the Debtors submit a limited waiver of strict

compliance with section 345(b) of the Bankruptcy Code and the U.S. Trustee Guidelines will not

prejudice the Debtors’ stakeholders or adversely impact the Debtors’ ability to operate during

these chapter 11 cases.

               12.     Moreover, requiring the Debtors to close their Bank Accounts at the Banks

and reopen them at designated Authorized Depositories would place a severely disruptive and

unnecessary administrative burden on the Debtors given that there is no meaningful risk to the

cash held therein. In addition, closure of the Collateral Account, which the Debtors own jointly

with Rockwood, could jeopardize the Debtors’ ability to maintain a workers’ compensation

policy as required by law, and could impact the value of the Debtors’ estates and cause undue

hardship to the Debtors’ employees. Therefore, the Debtors respectfully submit that cause exists

to continue to allow the Debtors to utilize the existing Bank Accounts.

D.     Bank Fees

               13.     In the ordinary course of business, the Banks charge, and the Debtors pay,

honor, or allow the deduction from the appropriate account, certain service charges and other




                                                8
Case 20-41308        Doc 4   Filed 03/10/20 Entered 03/10/20 03:14:12            Main Document
                                          Pg 9 of 36


fees, costs, and expenses (collectively, the “Bank Fees”). Historically, the Debtors estimate that

they pay up to approximately $6,500 in Bank Fees each month, depending on transaction

volume. The Debtors estimate that there are approximately $6,500 in prepetition Bank Fees

outstanding on the Petition Date. To maintain the integrity of their Cash Management System,

the Debtors request authority to pay prepetition Bank Fees, in addition to any other Bank Fees

for prepetition transactions that are charged postpetition, and to continue to pay the Bank Fees in

the ordinary course of business.

E.     Business Forms

               14.     As part of their Cash Management System, the Debtors utilize numerous

preprinted correspondence and business forms, including letterhead, purchase orders, invoices,

and preprinted checks (collectively, the “Business Forms”) in the ordinary course of their

businesses. To minimize expenses to their estates and avoid confusion on the part of employees,

customers, vendors, and suppliers during the pendency of these chapter 11 cases, the Debtors

request that the Court authorize their continued use of all existing Business Forms as such forms

were in existence immediately before the Petition Date—without reference to the Debtors’ status

as chapter 11 debtors in possession—rather than requiring the Debtors to incur the expense and

delay of ordering new Business Forms and creating new books and records; provided that once

the existing Business Forms have been used, the Debtors shall, during the pendency of these

chapter 11 cases, reorder new Business Forms that include a stamp to reference the Debtors’

status as debtors in possession and the corresponding bankruptcy case number.

F.     Credit Card Program

               15.     The Debtors utilize three (3) corporate credit cards issued by American

Express Company (“AMEX”) under a program (the “Credit Card Program”) in the ordinary




                                                9
Case 20-41308           Doc 4     Filed 03/10/20 Entered 03/10/20 03:14:12                    Main Document
                                              Pg 10 of 36


course of business to pay for certain general business expenses incurred by their employees, as is

discussed further in their Employee Wages Motion.7 While such credit cards are issued to the

applicable employees, the Debtors are directly liable to AMEX for amounts owed on account of

the credit cards. Generally, such reimbursable expenses under the Credit Card Program average

approximately $17,500 a month, which the Debtors pay in the ordinary course of business. The

Debtors request authority to maintain the Credit Card Program as a part of their Cash

Management System, in their discretion and in the ordinary course of business, and to authorize

AMEX as a Bank hereunder, each to the extent necessary.

G.       Intercompany Transactions

                  16.     In the ordinary course of business, the Debtors engage in various

intercompany activities (a) amongst themselves and (b) with their related non-Debtor affiliates

Murray Energy Corporation (“MEC,” and collectively with its non-Debtor affiliates and

subsidiaries, “Murray”) and Foresight Reserves LP (collectively with its non-Debtor

affiliates, “Reserves”), all giving rise to intercompany transactions (the “Intercompany

Transactions”).      In the ordinary course of business, the Intercompany Transactions include

payables and receivables between, against, among, and on behalf of the Debtors and their non-

Debtor affiliates, giving rise to intercompany claims (the “Intercompany Claims”).8




7
     The “Employee Wages Motion” means the Debtors’ Motion for Entry of Interim and Final Orders
     (A) Authorizing Debtors to Pay Prepetition Wages and Workforce Obligations, (B) Authorizing Debtors to
     Maintain Workforce Programs and Pay Related Obligations, and (C) Granting Related Relief, filed
     contemporaneously herewith. The Debtors do not seek to pay prepetition amounts on account of the Credit
     Card Program under this Motion, and instead seek to pay such amounts as reimbursable employee business
     expenses under the Employee Wages Motion.
8
     This motion provides an overview of the Debtors’ typical Intercompany Transactions. The relief requested
     herein is applicable with respect to all Intercompany Transactions and Intercompany Claims, and is not limited
     to those described in this Motion. To the extent that there are any Intercompany Claims against the Debtors
     related to Intercompany Transactions not described herein, the Debtors also seek authority to honor such
     obligations.



                                                        10
Case 20-41308        Doc 4      Filed 03/10/20 Entered 03/10/20 03:14:12            Main Document
                                            Pg 11 of 36


               17.        The vast majority of these Intercompany Transactions are reflected as

receivables and payables in the respective Debtor’s or non-Debtor affiliate’s accounting system.

The Intercompany Claims that arise from the Intercompany Transactions generally include

(a) management       or    services   fees   arising   from   management       services   agreements,

(b) intercompany payables and receivables generated from payment of operating expenses or

payroll and payroll related expenses by Foresight Energy LLC (“FELLC”) on behalf of its

Debtor-affiliates, (c) payables and receivables on account of coal sales and transportation costs,

(d) payables and receivables on account of lease and royalty agreements, and (e) payables and

receivables on account of services performed or goods supplied between Debtor entities or

between and among a non-Debtor affiliate and a Debtor entity.

          i.   Importance of the Intercompany Transactions

               18.        The Debtors’ intercompany activities represent a substantial and necessary

portion of the Debtors’ business operations, enabling the Debtors to leverage a vast economic,

production, and transportation network with which to sell their coal products domestically and

internationally in a cost-effective, efficient, and timely manner. In addition, these intercompany

arrangements allow the Debtors to operate with a much smaller selling, general and

administrative expense (“SG&A”) footprint through reduced corporate employee headcount and

associated administration costs. The Debtors respectfully submit that without their intercompany

arrangements, the Debtors would be simply incapable of performing their business operations to

the extent and degree with which they have before the Petition Date, which would cause material

harm to the value of the Debtors’ estates and their creditor constituencies.

               19.        As described herein, the Intercompany Transactions are an essential and

integral component of the Debtors’ operations and centralized Cash Management System. The




                                                  11
Case 20-41308        Doc 4   Filed 03/10/20 Entered 03/10/20 03:14:12            Main Document
                                         Pg 12 of 36


Intercompany Transactions generate operational efficiencies, increase operational flexibility,

provide significant cost savings, and improve the market position of both the Debtors and their

non-Debtor affiliates, all of which benefit the Debtors’ estates.        Any interruption of the

Intercompany Transactions would severely disrupt the Debtors’ operations, perhaps halting such

operations entirely, and would result in great harm to the Debtors’ estates and their stakeholders.

Accordingly, to avoid this result, the Debtors request authority to pay and honor any prepetition

and postpetition Intercompany Claims in the ordinary course of business subject to the terms and

conditions in the Proposed Orders.

               20.     The Debtors maintain clear records of the Intercompany Transactions and

can ascertain, trace, and account for Intercompany Transactions (a) between and among the

Debtors and (b) between and among the Debtors and their non-Debtor affiliates, and accordingly,

the Debtors will be able to continue this accounting on a postpetition basis. To ensure that each

individual Debtor will not fund, at the expense of its creditors, the operations of other Debtors,

and to ensure that the Debtors are otherwise able to continue their operations in the ordinary

course of business, the Debtors request this Court’s approval to accord administrative expense

priority status to all Intercompany Claims (a) among the Debtors, and (b) held by Murray and

Reserves against the Debtors arising after the Petition Date as a result of an Intercompany

Transaction.   If the Intercompany Claims have administrative expense priority status, each

Debtor will continue to bear ultimate repayment responsibility for these ordinary course

transactions, and moreover, the Debtors will be able to provide the assurances necessary to

demonstrate to their non-Debtor affiliates that they will be able to continue operating in the

ordinary course of business and provide fair compensation for their services and goods,

consistent with prepetition practice. In addition, the Debtors believe that the relief requested




                                                12
Case 20-41308           Doc 4   Filed 03/10/20 Entered 03/10/20 03:14:12         Main Document
                                            Pg 13 of 36


herein is consistent with and reciprocal of the relief the Debtors received in Murray’s chapter 11

cases, as indicated in Murray’s final cash management order, In re Murray Energy Holdings Co.,

No. 19-56885 (JEH) (Bankr. S.D. Ohio Dec. 10, 2019) (D.I. 389), and discussed further herein.

A description of the Debtors’ Intercompany Transactions, and their resulting Intercompany

Claims, are discussed below.

         ii.      Intercompany Transactions Among Debtors

                  21.     In the ordinary course of business, the Debtors maintain various business

relationships, and perform certain services for, other Debtors.           The Debtors’ corporate

accounting department records each of the resulting payables and receivables in the Debtors’

centralized accounting system. Such Intercompany Transactions generally fall into the following

categories:

              •   Operating and Corporate Overhead Expenses: Operating and corporate overhead
                  expenses incurred by the Debtors are generally paid by FELLC out of the
                  Operating Account.

              •   Payroll: Each operating Debtor uses employees who are employed by a related,
                  but separate, Debtor. The payroll of each of these employing Debtors is
                  processed and paid by FELLC and applicable subsidiaries, except for employees
                  relating to Hillsboro, which are processed by Hillsboro. FELLC pays payroll for
                  non-Hillsboro employees through the Main Payroll Account, and Hillsboro pays
                  payroll for employees used from Patton Mining LLC through the Hillsboro
                  Account, and, as applicable, each entity issues checks and ACH transfers to the
                  respective employees from the applicable Bank Account. Foresight Energy
                  Services LLC and applicable subsidiaries pay the Debtors’ corporate employees
                  through the Corporate Payroll Account.

              •   Accounts Payable: FELLC processes the majority of the Debtors’ accounts
                  payable in the ordinary course of business on behalf of the operating entities,
                  including taxes, payments to holders of royalty interests, and other accounts
                  payable, but Hillsboro and certain other Debtors fund or pay certain ordinary
                  course or de minimis accounts payable as well.

              •   Capital Expenditures: FELP manages all major capital expenditures and
                  approves all projects at the respective operating entities. FELLC then makes
                  payments from the Operating Account, or on occasion the Concentration Account,
                  to fund such capital expenditures to the extent they arise at FELP’s direct or


                                                  13
Case 20-41308        Doc 4   Filed 03/10/20 Entered 03/10/20 03:14:12          Main Document
                                         Pg 14 of 36


               indirect subsidiaries. To the extent that capital expenditures are made at
               Hillsboro, such capital expenditures are paid from the Hillsboro Account.

           •   Receipt of Coal Sale Proceeds: All of the Debtors’ coal sale proceeds are
               received by Foresight Receivables LLC in the Coal Receipts Account, regardless
               of which mine extracts the coal or which Debtor is a party to the coal sale
               contract.

           •   Services by Debtor Entities: Certain Debtors operate stand-alone businesses that
               provide goods and services such as machine repair work, parts supply, longwall
               rebuilds, shipping and docking services, and loading services. As discussed
               herein, these entities provide goods and services to other Debtors or non-Debtor
               affiliates, which give rise to Intercompany Transactions and related Intercompany
               Claims.

        iii.   Intercompany Transactions with Murray

               22.     The Debtors engage in the following categories of Intercompany

Transactions with Murray, which are each discussed herein: (a) ordinary course Intercompany

Transactions to source coal under applicable coal sale agreements, whereby one entity will “sell”

coal to the other entity at the applicable contract price (“At-Contract Intercompany Coal Sales”)

and the purchasing entity generates a corresponding account payable in favor of the selling

entity, (b) payment of fees and expenses by the Debtors or Murray under the Third Amended and

Restated Management Services Agreement between Murray-affiliate Murray American Coal, Inc.

and Debtor Foresight Energy GP LLC, the general partner of FELP, effective as of March 28,

2017 (the “Management Services Agreement”), (c) lease payments by Murray under Debtor

American Century Transport LLC’s Lease Agreement with Murray-affiliate American Energy

Corporation, dated April 16, 2015 (the “Lease Agreement”) and coal royalties by Murray under

Debtor American Century Mineral LLC’s Overriding Royalty Agreement with American Energy

Corporation and Murray-affiliate Consolidated Land Company, dated April 16, 2015

(the “Overriding Royalty Agreement,” and together with the Lease Agreement, the “Lease and

Overriding Royalty Agreements”), and (d) other ordinary course transactions, such as the



                                               14
Case 20-41308        Doc 4   Filed 03/10/20 Entered 03/10/20 03:14:12            Main Document
                                         Pg 15 of 36


provision of rebuilding services, purchase of equipment and supplies, sharing of transportation

infrastructure and third party contracted capacity, and together entering into major vendor

arrangements to reap the benefits of volume rebates and unit price discounts from key vendors

(the “Ordinary Course Murray Transactions”). In connection with its chapter 11 cases, the

Debtors note that Murray has received final authority to maintain, honor, and pay its obligations

with respect to the Intercompany Transactions, and the Debtors’ associated claims against

Murray have been granted administrative expense priority status. See In re Murray Energy

Holdings Co., No. 19-56885 (JEH) (Bankr. S.D. Ohio Dec. 10, 2019) (D.I. 389).

               23.     Intercompany Coal Sale Transactions.          Pursuant to their strategic

partnership and to the benefit of each of the Debtors and Murray, the Debtors and Murray from

time to time fulfill coal sales under each other’s respective coal sale agreements with third-party

customers. The resulting At-Contract Intercompany Sales between the Debtors and Murray

provide a valuable synergy for both the Debtors’ and Murray’s businesses, as they (a) insulate

the Debtors and Murray from the volatility of the spot market from which the Debtors and

Murray would otherwise have to either source coal to fill orders or offload excess inventory,

(b) allow the Debtors and Murray to purchase each other’s available supply to satisfy their

respective customers’ demands, and (c) allow the Debtors and Murray to deliver blends of coal

that best meet customers’ needs and optimize operational and logistical efficiencies.

               24.     If Murray sources coal under the Debtors’ contracts, the Debtors use their

Coal Receipts Account to collect the ultimate third-party purchaser’s coal payment on Murray’s

behalf and then transfers the payment to Murray. As such, the sale is in substance a sale to the

third-party purchaser, with the Debtors simply acting as a pass-through entity for the third-party

purchaser’s payment to Murray. Likewise, if the Debtors source coal under Murray’s contracts,




                                                15
Case 20-41308        Doc 4   Filed 03/10/20 Entered 03/10/20 03:14:12          Main Document
                                         Pg 16 of 36


Murray collects the ultimate third-party purchaser’s coal payment on the Debtors’ behalf and

then transfers the payment to the Coal Receipts Account. As such, the sale is in substance a sale

to the third-party purchaser, with Murray acting as a pass-through entity for the third-party

purchaser’s payment to the Debtors. Even though Murray is fulfilling the Debtors’ contracts in

these instances, the Debtors remain the contracting party and are ultimately responsible for the

obligations under the applicable agreements. As of January 31, 2020, the Debtors owe Murray

approximately $170,000, and Murray owes the Debtors approximately $9.7 million, each on

account of At-Contract Intercompany Coal Sales.

               25.     Management Services Agreement. The Debtors engage in Intercompany

Transactions with Murray pursuant to the Management Services Agreement. Pursuant to the

Management Services Agreement, Murray manages all aspects of the Debtors’ mining

operations, including (a) coordination and management of employees and contractors at the

mines, (b) mine planning and engineering services, (c) coal sales and related marketing services,

(d) procurement management services, (e) human resources and employee-related functions,

(f) provision of information technology systems and related services, (g) compliance and

investor relations services, (h) financial, accounting, and loan related services, and (i) legal

services. This management under the Management Services Agreement allows the Debtors to

operate with greatly reduced general and operating expenses, with limited corporate overhead

and related costs.

               26.     In exchange, the Debtors are obligated to pay a quarterly management fee

of $5,000,000, adjusted annually for inflation. When the Debtors incur expenses on behalf of

Murray, the Debtors invoice Murray for such expenses and, at the end of the quarter, Murray

transfers funds to the Debtors to reimburse the Debtors for such expenses incurred in the




                                               16
Case 20-41308            Doc 4   Filed 03/10/20 Entered 03/10/20 03:14:12          Main Document
                                             Pg 17 of 36


preceding quarter, subject to the terms and conditions of the Management Services Agreement.

Under the Management Services Agreement, the Debtors owe Murray prepetition obligations of

approximately $5.3 million on account of quarterly management fees, other services, and

reimbursable expenses, and Murray owes the Debtors approximately $530,000 on account of

SG&A reimbursement, each as of the Petition Date.

                   27.     Lease and Overriding Royalty Agreements.         Pursuant to the Lease

Agreement, Murray pays the Debtors lease payments in the amount of $1.15 – $1.75/ton for

processed coal at certain mines. The initial term of the Lease Agreement is fifteen (15) years.

Pursuant to the Overriding Royalty Agreement, Murray pays the Debtors royalty payments in the

amount of $0.30 – $0.50/ton for each ton of coal sold from certain coal reserves. The initial term

of the Overriding Royalty Agreement is eighteen (18) years. As of January 31, 2020, Murray

has a discounted liability to the Debtors of approximately $63 million in both near- and long-

term obligations under the Lease and Overriding Royalty Agreements, of which approximately

$5.6 million constitutes near-term obligations.

                   28.     Ordinary Course Murray Transactions. The Debtors and Murray engage

in other miscellaneous Intercompany Transactions through contractual services or operational

practices.       In each case, both the Debtors and Murray realize significant economic and

operational benefits on account of such transactions. The Ordinary Course Murray Transactions

include:

             •     Ordinary Course Purchasing of Building and Equipment Services: As described
                   above and in the First Day Declarations, certain of the Debtors operate standalone
                   businesses that accept orders from or deliver equipment services to Debtors and
                   non-Debtor affiliates. Murray likewise has similar businesses within its corporate
                   family that provide certain goods and equipment services to Debtors and non-
                   Debtor affiliates. From time to time, certain Debtors may do business with such
                   Murray entities and vice versa. Each such transaction is invoiced and recorded in
                   the Debtors’ books and records in the same manner as any other transaction.



                                                   17
Case 20-41308        Doc 4   Filed 03/10/20 Entered 03/10/20 03:14:12           Main Document
                                         Pg 18 of 36


           •   Sharing of Transportation Infrastructure: The Debtors and Murray have the
               ability to use each other’s transportation networks and contracted capacity with
               third-party providers, some of which are take-or-pay in nature. In addition to
               generating operational efficiencies and enabling both the Debtors and Murray to
               realize cost savings, such sharing provides access to rail, barge, and transloading
               facilities that may not otherwise be available to the Debtors or Murray
               independently. To the extent the Debtors or Murray use the capacity under each
               other’s transportation networks, each party reimburses the other at cost.

           •   Combined Purchasing: The Debtors and Murray jointly enter into occasional
               procurement transactions, for the benefit of themselves and their respective
               affiliates, which combines scale and increase purchasing leverage as compared to
               their respective standalone companies. Combined purchasing provides significant
               cost savings to both the Debtors and Murray in the form of volume rebates and
               unit price discounts from key vendors.

               29.     As of January 31, 2020, the Debtors estimate that, on account of the

Ordinary Course Murray Transactions, Murray owes the Debtors approximately $730,000, and

that the Debtors owe Murray approximately $450,000.

        iv.    Intercompany Transactions with Reserves

               30.     Debtors maintain various coal reserve royalty and lease agreements with

Reserves. The Debtors pay royalties under the:

           •   Coal Mining Lease, between Debtor Sugar Camp Energy, LLC (“Sugar Camp”)
               and Reserves-affiliate Ruger Coal Company, LLC (“Ruger”), dated August 12,
               2010, and two related overriding royalty interest agreements in favor of Ruger
               (collectively, as amended, the “Ruger Royalty Agreements”) relating to Ruger’s
               lease of and interest in certain coal reserves in the Sugar Camp complex to the
               Debtors;

           •   Coal Mining Lease and Sublease, between Debtor Williamson Energy, LLC
               (“Williamson”) and Reserves-affiliate Colt LLC (“Colt”), dated August 12, 2010
               (as amended, the “Colt-Williamson Royalty Agreement”) relating to Colt’s lease
               and sublease of certain coal reserves in the Williamson mine to the Debtors;

           •   Coal Mining Lease (for “Reserve 1” and “Reserve 3”) and the Coal Mining
               Lease (for “Reserve 2”), each as between Hillsboro and Colt and dated August
               12, 2010 (together, as amended, the “Colt-Hillsboro Royalty Agreements”)
               relating to Colt’s leases of certain coal reserves in the Hillsboro mine to the
               Debtors; and




                                                 18
Case 20-41308        Doc 4   Filed 03/10/20 Entered 03/10/20 03:14:12             Main Document
                                         Pg 19 of 36


           •   Coal Mining Lease and Sublease (Macoupin North Mine Assignment) and Coal
               Mining Lease and Sublease (Unassigned Reserves), each as between Debtor
               Macoupin Energy LLC (“Macoupin”) and Colt and dated August 12, 2010, and
               Coal Mining Lease (New Memphis/Monterey 2 Reserves), between the same
               parties and dated June 1, 2012 (together, as amended, the “Colt-Macoupin
               Royalty Agreements,” and together with the Ruger Royalty Agreement, the Colt-
               Williamson Royalty Agreement, the Colt-Hillsboro Royalty Agreements, and any
               related agreements, the “Reserves Royalty Agreements”), relating to Colt’s lease
               and sublease, as applicable, of certain coal reserves in the Macoupin mine to the
               Debtors.

               31.     In addition to the Reserves Royalty Agreements, the Debtors maintain two

(2) surface leases for a coal preparation plant and rail loadout facility between Reserves-affiliate

New River Royalty, LLC (“New River”) and Debtor Williamson Energy, LLC (the leases

together, the “Reserves Leases”). The terms of the Reserves Leases expire on October 15, 2021,

but may be extended for additional five (5) year terms at Reserves’ election. The Debtors are

required to pay an aggregate rent of $100,000 per year to Reserves under the Reserves Leases.

The Debtors also maintain a surface lease for a transport terminal between Debtor Sitran LLC

and New River. The terms of this lease expire on December 31, 2020, but may be extended by

additional five (5) year terms at the Debtors’ election. The Debtors pay an annual rent of

$50,000 to Reserves under this lease.

                                   Basis for Relief Requested

A.     The Court Should Authorize the Debtors’ Continued Use of the Cash Management
       System, as it is Essential to the Debtors’ Operations and Restructuring Efforts

               32.     The Cash Management System constitutes an ordinary course and

essential business practice of the Debtors, and is consistent with those utilized by corporate

enterprises comparable to the Debtors in size and complexity. The Cash Management System

provides significant benefits to the Debtors including, among other things, the ability to control

corporate funds, to ensure the availability of funds when necessary, and to reduce costs and

administrative expenses by facilitating the movement of funds and developing timely and


                                                19
Case 20-41308        Doc 4   Filed 03/10/20 Entered 03/10/20 03:14:12           Main Document
                                         Pg 20 of 36


accurate account balance information. Thus, to ensure the seamless operation of the Debtors’

businesses and to realize the benefits of the Cash Management System, the Debtors should be

allowed to continue using the Cash Management System, including the payment of Bank Fees

and the maintenance of the Credit Card Program, and should not be required to open new bank

accounts.

               33.     Any disruption to the Debtors’ current cash management procedures

would impair the Debtors’ ability to successfully administer these chapter 11 cases. It would be

time consuming, difficult, and costly for the Debtors to establish an entirely new system of

accounts and a new cash management system.            The attendant delays from revising cash

management procedures and redirecting receipts would create unnecessary pressure on the

Debtors and their employees while they work to meet the other administrative obligations

imposed by chapter 11. The Debtors will maintain records of all transfers within the Cash

Management System to the same extent they were recorded by the Debtors before the Petition

Date. As a result, the Debtors will be able to document and record the transactions occurring

within the Cash Management System for the benefit of all parties in interest.

               34.     Allowing the Debtors to utilize their existing Cash Management System is

entirely consistent with applicable provisions of the Bankruptcy Code. Section 363(c)(1) of the

Bankruptcy Code authorizes a debtor-in-possession to “use property of the estate in the ordinary

course of business without notice or a hearing.” 11 U.S.C. § 363(c)(1). This section provides a

debtor-in-possession with the flexibility to engage in the ordinary transactions required to

operate its business without undue oversight by creditors or the court. Habinger, Inc. v. Metro.

Cosmetic & Reconstructive Surgical Clinic, P.A., 124 B.R. 784, 786 (Bankr. D. Minn. 1990)

(citing United States ex rel. Harrison v. Estate of Deutscher, 115 B.R. 592 (Bankr. M.D. Tenn.




                                               20
Case 20-41308         Doc 4     Filed 03/10/20 Entered 03/10/20 03:14:12           Main Document
                                            Pg 21 of 36


1990)). Included within the purview of section 363(c) is a debtor’s ability to continue the

“routine transactions” necessitated by a debtor’s cash management system. In re Amdura Corp.,

75 F.3d 1447, 1453 (10th Cir. 1996).       Accordingly, the Debtors seek authority under section

363(c)(1) of the Bankruptcy Code to continue the collection, concentration, and disbursement of

funds pursuant to the Cash Management System described above.

                35.     The Court may also exercise its equitable powers to grant the relief

requested herein.     Under section 105(a) of the Bankruptcy Code, the Court has expansive

equitable powers to fashion any order or decree that is in the interest of preserving or protecting

the value of the Debtors’ assets. See, e.g., In re Carlson, 126 F.3d 915, 920 (7th Cir. 1997)

(“Section 105(a) gives the bankruptcy court the authority to issue any order necessary to carry

out the provisions of the Bankruptcy Code.”); In re Chinichian, 784 F.2d 1440, 1443 (9th Cir.

1986) (“Section 105 sets out the power of the bankruptcy court to fashion orders as necessary

pursuant to the purposes of the Bankruptcy Code.”); In re NWFX, Inc., 864 F.2d 588, 590 (8th

Cir. 1988) (“The overriding consideration in bankruptcy, however, is that equitable principles

govern . . . .”); Steinberg v. Esposito, 33 B.R. 812, 813 (Bankr. N.D. Ill. 1983) (The “bankruptcy

court is vested with great latitude to protect the assets of the debtor’s estate, including the use of

equitable remedies . . . .”).

                36.     Continuing the Cash Management System without interruption is vital to

the Debtors’ survival. In particular, an integrated cash management system “allows efficient

utilization of cash resources and recognizes the impracticalities of maintaining separate cash

accounts for the many different purposes that require cash.” In re Columbia Gas Sys., Inc., 136

B.R. 930, 934 (Bankr. D. Del. 1992), aff’d in part and rev’d in part, 997 F.2d 1039 (3d Cir.

1993), cert. denied sub nom. Official Comm. of Unsecured Creditors v. Columbia Gas




                                                 21
Case 20-41308        Doc 4   Filed 03/10/20 Entered 03/10/20 03:14:12              Main Document
                                         Pg 22 of 36


Transmission Corp., 510 U.S. 1110 (1994). The requirement to maintain all accounts separately

“would be a huge administrative burden and economically inefficient.” Columbia Gas, 997 F.2d

at 1061; see also In re Southmark Corp., 49 F.3d 1111, 1114 (5th Cir. 1995) (cash management

system allows debtor “to administer more efficiently and effectively its financial operations and

assets”).

               37.     The Cash Management System is the complex mechanism whereby the

Debtors are able to transfer their revenue toward the payment of their obligations and without

which the Debtors’ operations would be severely disrupted.           It is well within the Court’s

equitable power under section 105(a) to approve the continued use of the Cash Management

System.

               38.     Courts in this and other districts have routinely granted relief similar to the

relief requested herein in other chapter 11 cases, authorizing debtors to utilize cash management

systems employed by comparable corporate enterprises. See, e.g., In re Payless Holdings LLC,

No. 19-40883-659 (Bankr. E.D. Mo. Apr. 13, 2019) (D.I. 783) (granting motion to continue

using cash management system on a final basis); In re Armstrong Energy, Inc., No. 17-47541-

659 (Bankr. E.D. Mo. Nov. 2, 2017) (D.I. 88) (same); In re Noranda Aluminum, Inc., No. 16-

10083-399 (Bankr. E.D. Mo. Feb. 9, 2016) (D.I. 79) (granting motion to continue using cash

management system on an interim basis); In re Arch Coal Inc., No. 16-40120 (CER) (Bankr.

E.D. Mo. Jan. 13, 2016) (D.I. 56) (same); see also In re Murray Energy Holdings Co., No. 19-

56885 (JEH) (Bankr. S.D. Ohio Dec. 10, 2019) (D.I. 389) (same). The Debtors submit that the

circumstances of these chapter 11 cases warrant granting similar relief, and that doing so is in the

best interests of the Debtors, their estates, their creditors, and their stakeholders, and therefore

should be granted.




                                                 22
Case 20-41308        Doc 4     Filed 03/10/20 Entered 03/10/20 03:14:12          Main Document
                                           Pg 23 of 36


B.     Maintaining Existing Bank Accounts and Checks and Providing Protections to
       Existing Banks Is Warranted and Appropriate under the Circumstances

               39.     The U.S. Trustee Guidelines require that chapter 11 debtors, among other

things: (a) close all existing bank accounts upon filing their petitions and open new “debtor-in-

possession” accounts in certain financial institutions designated as authorized depositories by the

U.S. Trustee; (b) establish one debtor-in-possession account for all estate monies required for the

payment of taxes; and (c) maintain a separate debtor-in-possession account for cash collateral.

By this Motion, the Debtors seek a waiver of the U.S. Trustee Guidelines’ requirement that their

Bank Accounts be closed and that new postpetition bank accounts be opened.

               40.     The Debtors can achieve the goals of the U.S. Trustee Guidelines without

closing their existing Bank Accounts and opening new ones. The Debtors can and will identify

all prepetition checks and other forms of payment outstanding on the Petition Date and notify the

appropriate bank not to pay such checks or obligations without proper authorization. The

systems currently employed by the Debtors and the Banks are sufficient to ensure that prepetition

obligations are not paid improperly. However, to avoid delays in payments to administrative

creditors, to ensure a transition into chapter 11 with minimal disruption, and to aid in the

Debtors’ efforts to preserve and maximize the value of their assets, it is important that the

Debtors be permitted to continue to maintain the Bank Accounts with the same account numbers

following the Petition Date.

               41.     By preserving business continuity and avoiding disruption and delay to the

collection of the Debtors’ receipts and making of disbursements that would necessarily result

from closing the Bank Accounts and opening new accounts, all parties in interest, including

employees, vendors, and customers, will be best served. The confusion that would result absent

the relief requested herein would ill serve the Debtors’ chapter 11 efforts.



                                                 23
Case 20-41308         Doc 4   Filed 03/10/20 Entered 03/10/20 03:14:12           Main Document
                                          Pg 24 of 36


               42.      The Debtors also seek an order granting the Banks authority to continue to

treat, service, and administer the Bank Accounts as accounts of each respective Debtor as a

debtor-in-possession without interruption and in the usual and ordinary course, and to (i) receive,

process, and honor and pay any and all postpetition checks, drafts, wires, or electronic funds

transfers drawn on the Bank Accounts by the holders or makers thereof, (ii) receive, process, and

honor and pay any and all prepetition checks, drafts, wires, or electronic funds transfers drawn

on the Bank Accounts by the holders or makers thereof to the extent authorized herein, and

(iii) charge back to the appropriate accounts of the Debtors any amounts resulting from returned

checks or other returned items, including, without limitation, returned items that result from

ACH transfers, wire transfers, or other electronic transfers of any kind (collectively, the

“Returned Items”) regardless of whether such items were deposited or transferred prepetition or

postpetition and regardless of whether the Returned Items relate to prepetition or postpetition

items or transfers.

               43.      Notwithstanding anything to the contrary in any other order of this Court,

the Debtors request that the Banks be authorized to accept and honor all representations from the

Debtors as to which checks, drafts, wires, or electronic funds transfers should be honored or

dishonored consistent with any order of this Court and governing law, whether such checks,

drafts, wires, or electronic funds transfers are dated before, on, or subsequent to the Petition

Date. Pursuant to the relief requested in this Motion, no Bank shall incur, and each is hereby

released from, any liability for relying upon a Debtor’s instruction as to which checks, drafts,

wires, or electronic funds transfers should be honored or dishonored or for such Bank’s

inadvertence in honoring any check, draft, wire, or electronic funds transfer at variance from a




                                                24
Case 20-41308        Doc 4    Filed 03/10/20 Entered 03/10/20 03:14:12          Main Document
                                          Pg 25 of 36


Debtor’s instructions unless such inadvertence constituted gross negligence or willful

misconduct on the part of such Bank.

               44.     By this Motion, the Debtors also seek authorization to open any new bank

accounts, close any existing Bank Accounts, or make such other ordinary course changes as they

may deem necessary and appropriate in their sole discretion; provided that (a) the opening,

closing, or use of any such Bank Account is not prohibited or restricted by the terms of any

approved debtor-in-possession financing facility and (b) the Debtors give notice of the closing of

any Bank Accounts or the opening of any new bank accounts within fifteen (15) days thereafter

to the U.S. Trustee and any statutory committees appointed in the chapter 11 cases.

               45.     To minimize expenses, the Debtors further request that they be authorized

to continue using their existing Business Forms; provided, that once the Debtors’ existing check

stock has been exhausted, the Debtors shall include, or direct others to include, the designation

“Debtor-in-Possession” and the corresponding bankruptcy case number on all checks as soon as

it is reasonably practicable to do so.

               46.     If the Debtors are not permitted to maintain and utilize their Bank

Accounts and continue to use their existing checks as set forth herein, it would (a) disrupt the

ordinary financial affairs and business operations of the Debtors, (b) delay the administration of

the Debtors’ estates, (c) compromise the Debtors’ internal controls and accounting system, and

(d) require the Debtors to spend funds unnecessarily to set up new systems and open new

accounts and print new checks. As noted above, courts in this District routinely grant the relief

requested with respect to these matters. Accordingly, this request should be granted.




                                               25
Case 20-41308        Doc 4   Filed 03/10/20 Entered 03/10/20 03:14:12           Main Document
                                         Pg 26 of 36


C.     Waiver of the Deposit Requirements of Section 345 of the Bankruptcy Code and
       Requirements of the U.S. Trustee Guidelines

               47.     As discussed above, the Debtors request that the Court waive the

requirements of section 345(b) of the Bankruptcy Code and the U.S. Trustee Guidelines and

permit them to maintain any deposits in their Bank Accounts in accordance with their existing

practices. Section 345(a) of the Bankruptcy Code authorizes deposits or investments of money

of a bankruptcy estate, such as cash, in a manner that will “yield the maximum reasonable net

return on such money, taking into account the safety of such deposit or investment.” 11 U.S.C.

§ 345(a). For deposits or investments that are not “insured or guaranteed by the United States or

by a department, agency or instrumentality of the United States or backed by the full faith and

credit of the United States,” section 345(b) of the Bankruptcy Code provides that the estate must

require from the entity with which the money is deposited or invested a bond in favor of the

United States secured by the undertaking of an adequate corporate surety. 11 U.S.C. § 345(b).

A court may, however, relieve a debtor-in-possession of the restrictions imposed by section

345(b) of the Bankruptcy Code for “cause.” 11 U.S.C. § 345(b).

               48.     As discussed above, the majority of the Bank Accounts are maintained at

Banks that are insured by the FDIC, and are therefore in compliance with section 345(b) of the

Bankruptcy Code. With respect to amounts in any of the Bank Accounts, particularly the

Concentration Account and the Hillsboro Account, in excess of the FDIC insurance limit, the

Debtors submit that cause exists to waive any such noncompliance because (a) such funds are

deposited safely and prudently at Huntington, which is a financially-stable and well-capitalized

banking institution, in a manner specifically designed to preserve capital and maintain liquidity;

(b) it would be unnecessarily and administratively harmful for the Debtors to restructure their

Cash Management System to move their Bank Accounts to other Banks, seek depository



                                               26
Case 20-41308         Doc 4   Filed 03/10/20 Entered 03/10/20 03:14:12           Main Document
                                          Pg 27 of 36


agreements, or split their funds among multiple new Bank Accounts; and (c) the Debtors’

secured lenders, who maintain a security interest in the funds held in certain of the Bank

Accounts, have consented to the Debtors’ continued use of such Bank Accounts, thus validating

the prudence of the Debtors’ use of such Bank Accounts. Accordingly, to the extent the amounts

in one or more of the Bank Accounts maintained at the Banks exceed the FDIC insurance limit

during these chapter 11 cases, the Debtors request that the Court waive strict compliance with

section 345(b) of the Bankruptcy Code and the U.S. Trustee Guidelines requiring debtors to use

Authorized Depositories.      For similar reasons, the Debtors submit that it is appropriate to

maintain funds in the Collateral Account, where such funds are intended as collateral securing

their workers compensation obligations. The Debtors submit that such relief is routinely granted

in large and complex cases in this and other jurisdictions, such as those indicated above.

               49.      As this Motion is being filed on the first day of the Debtors’ chapter 11

cases and the Debtors have in excess of 200 creditors, the Debtors request that the Court enter an

order waiving the requirements of section 345(b) of the Bankruptcy Code. Given the structure

and relative security of the Cash Management System, the Debtors submit that cause exists to

grant a waiver of the requirements of section 345(b) of the Bankruptcy Code and the U.S.

Trustee Guidelines.

D.     The Court Should Authorize the Debtors to Continue Conducting Intercompany
       Transactions in the Ordinary Course and Grant Administrative Expense Priority
       Status to Postpetition Intercompany Claims Against the Debtors

               50.      The Debtors move funds through the Cash Management System as

described above. At any given time, there may be Intercompany Claims owed by one Debtor to

another Debtor, or a Debtor to a non-Debtor affiliate (or vice versa). Intercompany Transactions

are made between and among Debtors and non-Debtor affiliates in the ordinary course as part of

the Cash Management System. Because the Debtors engage in the Intercompany Transactions


                                                27
Case 20-41308        Doc 4   Filed 03/10/20 Entered 03/10/20 03:14:12             Main Document
                                         Pg 28 of 36


described herein on a regular basis and such transactions are common among large enterprises

similar to the Debtors, the Debtors submit the Intercompany Transactions are ordinary course

transactions within the meaning of 363(c)(1) of the Bankruptcy Code, and thus do not require

this Court’s approval. Nonetheless, out of an abundance of caution, the Debtors are seeking

express authority to engage in such transactions on a postpetition basis, and to pay prepetition

and postpetition Intercompany Claims in the ordinary course of business subject to the terms and

conditions of the Proposed Orders. The continued performance of ordinary course Intercompany

Transactions and the payment of the Intercompany Claims arising therefrom is necessary to

ensure the Debtors’ ability to operate their businesses during these chapter 11 cases.

               51.     The Debtors track all funds transfers in their accounting system and can

ascertain, trace, and account for all Intercompany Transactions described herein. The Debtors,

moreover, will continue to maintain records of such Intercompany Transactions. Finally, as

detailed above, if the Intercompany Transactions were to be discontinued, the Cash Management

System, related administrative controls, and the Debtors’ overall business operations would be

disrupted, if not halted in full, to the Debtors’ and each of their estates’ detriment. Accordingly,

the Debtors respectfully submit that the continued performance of the Intercompany

Transactions, including the payment of prepetition and postpetition Intercompany Claims that

arise therefrom, is in the best interest of the Debtors’ estates and their creditors and, therefore,

the Debtors should be permitted to continue such performance and pay applicable claims subject

to the terms and conditions of the Proposed Orders.

               52.     The Debtors further request that pursuant to section 503(b)(1) of the

Bankruptcy Code, any Intercompany Claims against the Debtors on account of the Intercompany

Transactions be accorded administrative expense priority status. If all Intercompany Claims




                                                28
Case 20-41308        Doc 4    Filed 03/10/20 Entered 03/10/20 03:14:12            Main Document
                                          Pg 29 of 36


against the Debtors are accorded administrative expense priority status, each entity will continue

to bear ultimate payment responsibility for such ordinary course transactions, thereby reducing

the risk that these transactions will jeopardize the recoveries available to each Debtor’s

respective creditors.      Furthermore, granting administrative expense priority status to

Intercompany Claims of non-Debtor affiliates on account of Intercompany Transactions will

preserve substantial value and business relationships benefiting the Debtors’ estates, prevent

unnecessary disruptions to the Debtors’ businesses, and ensure continued performance under the

Debtors’ prepetition business arrangements with their non-Debtor affiliates. Indeed, Murray has

already received reciprocal relief in its chapter 11 cases (a) to continue Intercompany

Transactions with and pay all Intercompany Claims by the Debtors and (b) granting the Debtors’

Intercompany Claims administrative expense priority status, and the Debtors believe that the

relief requested herein is similar to such relief in form and substance to preserve the benefits of

the Murray-bankruptcy court’s order for relief. See In re Murray Energy Holdings Co., No. 19-

56885 (JEH) (Bankr. S.D. Ohio Dec. 10, 2019) (D.I. 389) (authorizing continuation and payment

of intercompany transactions, including the Debtors’ intercompany claims against Murray, and

granting administrative expense priority status to resulting claims of the Debtors against Murray

in Murray’s chapter 11 cases).

               53.      For the avoidance of doubt, the relief requested herein with respect to

postpetition Intercompany Transactions and the Intercompany Claims resulting therefrom shall

not constitute an admission of the Debtors or any other party as to the validity, priority, or status

of any Intercompany Claims or the Intercompany Transactions from which such Intercompany

Claims may have arisen.




                                                 29
Case 20-41308        Doc 4    Filed 03/10/20 Entered 03/10/20 03:14:12            Main Document
                                          Pg 30 of 36


               54.     Courts have approved requests to continue intercompany funding

arrangements between debtors and non-debtors. See, e.g., In re Payless Holdings LLC, No. 19-

40883-659 (Bankr. E.D. Mo. Apr. 13, 2019) [Docket No. 783]; In re Noranda Aluminum, Inc.,

No. 16-10083-399 (Bankr. E.D. Mo. Feb. 9, 2016) [Docket No. 79]; In re Abengoa Bioenergy

US Holding, LLC, No. 16-41161-659 (Bankr. E.D. Mo. Mar. 4, 2016) [Docket No. 93]. The

Debtors submit that the circumstances of these chapter 11 cases warrant granting similar relief,

and that doing so is in the best interests of the Debtors, their estates, their creditors, and their

stakeholders, and therefore should be granted.

                  The Requirements of Bankruptcy Rule 6003 Are Satisfied

               55.     The Debtors seek immediate authorization for the relief requested in this

Motion. Pursuant to Bankruptcy Rule 6003(b), a bankruptcy court cannot grant “a motion to use,

sell, lease or otherwise incur an obligation regarding property of the estate, including a motion to

pay all or part of a claim that arose before the filing of the petition” within the first twenty-one

(21) days after the petition date unless the relief is “necessary to avoid immediate and irreparable

harm.” Fed. R. Bankr. P. 6003(b).        For the reasons set forth herein and in the First Day

Declarations, the Debtors believe an immediate and orderly transition into chapter 11 is critical

to the viability of their operations and that any delay in granting the relief requested could hinder

the Debtors’ operations and cause irreparable harm. Furthermore, the failure to receive the

requested relief during the first twenty-one (21) days of these chapter 11 cases would severely

disrupt the Debtors’ operations at this critical juncture. Accordingly, the Debtors submit that

they have satisfied Bankruptcy Rule 6003(b) and therefore respectfully request that the Court

approve the relief requested in this Motion on an emergency basis.




                                                 30
Case 20-41308        Doc 4   Filed 03/10/20 Entered 03/10/20 03:14:12             Main Document
                                         Pg 31 of 36


                       Waiver of Bankruptcy Rule 6004(a) and 6004(h)

               56.     By this Motion, the Debtors request that the Court enter an order

providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and that the

Debtors have established cause for a waiver of any stay of the effectiveness of the order

approving this Motion under Bankruptcy Rule 6004(h). For the reasons set forth herein and in

the First Day Declarations, the Debtors submit that notice of the relief requested herein is

appropriate under the circumstances and that ample cause exists to justify a waiver of the

fourteen (14) day stay imposed by Bankruptcy Rule 6004(h).

                                      Reservation of Rights

               57.     Nothing contained herein is intended or should be construed as (a) an

admission as to the validity or priority of any claim or lien (or the priority thereof) against the

Debtors, (b) a waiver of the Debtors’ or any party in interest’s rights to subsequently dispute or

contest such claim or lien on any grounds, (c) a promise or requirement to pay any claim, (d) an

implication or admission that any particular claim is of a type specified or defined in this Motion,

(e) a request or authorization to assume or adopt any agreement, contract, or lease under

section 365 of the Bankruptcy Code or (f) a waiver of the Debtors’ or any other party in

interest’s rights under the Bankruptcy Code or applicable law. Likewise, if the Court grants the

relief sought herein, any payment made pursuant to an order of the Court is not intended to be

nor should it be construed as an admission as to the validity of any claim or a waiver of the

Debtors’ or any party in interest’s rights to subsequently dispute or contest such claim.

                                              Notice

               58.     Notice of this Motion will be provided to: (a) the Office of the United

States Trustee for Region 13; (b) counsel to the Ad Hoc First Lien Group; (c) counsel to the Ad




                                                31
Case 20-41308       Doc 4    Filed 03/10/20 Entered 03/10/20 03:14:12             Main Document
                                         Pg 32 of 36


Hoc Crossover Group; (d) counsel to the Facilities Agent; (e) counsel to the Term Agent;

(f) counsel to the Indenture Trustee; (g) counsel to the collateral trustee under the Debtors’

secured debt facilities; (h) counsel to the DIP Agent; (i) counsel to DIP Lenders; (j) counsel to

Murray Energy Corporation; (k) counsel to Reserves; (l) counsel to Javelin; (m) counsel to

Uniper Global Commodities UK Limited; (n) the Internal Revenue Service; (o) the Securities

and Exchange Commission; (p) the United States Attorney’s Office for the Eastern District of

Missouri; (q) the state attorneys general for all states in which the Debtors conduct business;

(r) the Banks; (s) the holders of the thirty (30) largest unsecured claims against the Debtors, on a

consolidated basis; and (t) any party that has requested notice pursuant to Bankruptcy Rule 2002

(collectively, the “Notice Parties”). Notice of this Motion and any order entered hereon will be

served in accordance with Rule 9013-3(A)(1) of the Local Rules of Bankruptcy Procedure for the

Eastern District of Missouri (the “Local Bankruptcy Rules”). In light of the nature of the relief

requested herein, the Debtors submit that no other or further notice is necessary.



                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                32
Case 20-41308       Doc 4      Filed 03/10/20 Entered 03/10/20 03:14:12             Main Document
                                           Pg 33 of 36


               WHEREFORE, the Debtors respectfully request entry of the Proposed Orders

granting the relief requested herein and such other relief as is just and proper.

Dated:   March 10, 2020             Respectfully submitted,
         St. Louis, Missouri
                                    ARMSTRONG TEASDALE LLP

                                     /s/ Richard W. Engel, Jr.
                                    Richard W. Engel, Jr. (MO 34641)
                                    John G. Willard (MO 67049)
                                    Kathryn Redmond (MO 72087)
                                    7700 Forsyth Boulevard, Suite 1800
                                    St. Louis, Missouri 63105
                                    Tel: (314) 621-5070
                                    Fax: (314) 621-5065
                                    Email: rengel@atllp.com
                                           jwillard@atllp.com
                                           kredmond@atllp.com

                                    - and -

                                    PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                    Paul M. Basta (pro hac vice admission pending)
                                    Alice Belisle Eaton (pro hac vice admission pending)
                                    Alexander Woolverton (pro hac vice admission pending)
                                    1285 Avenue of the Americas
                                    New York, New York 10019
                                    Tel: (212) 373-3000
                                    Fax: (212) 757-3990
                                    Email: pbasta@paulweiss.com
                                           aeaton@paulweiss.com
                                           awoolverton@paulweiss.com

                                    Proposed Counsel to the Debtors and
                                    Debtors in Possession




                                                 33
Case 20-41308            Doc 4      Filed 03/10/20 Entered 03/10/20 03:14:12                      Main Document
                                                Pg 34 of 36


                                                      Exhibit A

                                          Schedule of Bank Accounts1

                                                                                                    Account No.
No.               Entity                     Bank Name                    Account Type
                                                                                                     (Ending)

         Foresight Energy             The Huntington
1.                                                                   Concentration                  9601
         LLC                          National Bank

         Foresight                    The Huntington
2.                                                                   Receipts                       6973
         Receivables LLC              National Bank

         Foresight Energy             The Huntington
3.                                                                   Receipts                       6694
         LLC                          National Bank

         Foresight Energy             The Huntington                 Disbursements –
4.                                                                                                  6681
         LLC                          National Bank                  Accounts Payable

         Foresight Energy             The Huntington                 Disbursements –
5.                                                                                                  8214
         LLC                          National Bank                  Payroll

         Foresight Energy             The Huntington                 Disbursements –
6.                                                                                                  6539
         Services LLC                 National Bank                  Payroll

                                      CNB Bank & Trust,
7.       MaRyan Mining LLC                                           Petty Cash                     4605
                                      N.A.

8.       Mach Mining LLC              First Southern Bank            Petty Cash                     4129

         Hillsboro Energy             The Huntington
9.                                                                   Operating                      5031
         LLC                          National Bank

                                      CNB Bank & Trust,
10.      Patton Mining LLC                                           Petty Cash                     6394
                                      N.A.

                                      F.N.B. Wealth
11.      Foresight Energy LP                                         Collateral                     7011
                                      Management




1
      As noted in the Motion, any relief or waivers authorized in the Proposed Orders with respect to the Bank
      Accounts and the Banks shall also apply, solely to the extent necessary and for the avoidance of doubt, to (a) the
      Bank Account (x020) in the name of Foresight Energy LLC and maintained with Morgan Stanley Smith Barney
      LLC and (b) the Bank Account (x5635) in the name of Mach Mining, LLC and maintained with First Southern
      Bank.



Doc#: US1:13284543v13
Case 20-41308           Doc 4   Filed 03/10/20 Entered 03/10/20 03:14:12   Main Document
                                            Pg 35 of 36


                                            Exhibit B

                                Cash Management System Schematic




Doc#: US1:13284543v13
                                       Case 20-41308               Doc 4     Filed 03/10/20 Entered 03/10/20 03:14:12                    Main Document
                                                                                         Pg 36 of 36
                                                                                           Foresight Energy LP
                                                                                        Cash Management System




          Receipts Account                                                                  Receipts Account
          Foresight Energy LLC                                                            Foresight Receivable LLC
        The Huntington National                                                           The Huntington National
                  Bank                                                                              Bank
             #01221236694                                                                     #01221216973




                                                                                         Concentration Account                                                  Operating Account
                                                                                            Foresight Energy LLC                                                Hillsboro Energy LLC
                                                                                          The Huntington National                                               The Hunting National
                                                                                                    Bank                                                                Bank
                                                                                               #01221229601                                                        #01221255031
        Workers
     Compensation
   Collateral Account
    Foresight Energy LP
       F.N.B. Wealth
       Management
       75-0047-01-1




                                                                              Payroll Account               Accounts Payable           Payroll Account
    Petty Cash Account            Petty Cash Account                                                                                Foresight Energy Services   Petty Cash Account
                                                                             Foresight Energy LLC           Foresight Energy LLC
     MaRyan Mining LLC              Mach Mining LLC                                                                                            LLC               Patton Mining LLC
                                                                           The Huntington National        The Huntington National
     CNB Bank & Trust              First Southern Bank                                                                              The Huntington National      CNB Bank & Trust
                                                                                     Bank                           Bank
       #0010014605                       #7044129                                                                                             Bank                 #0010016394
                                                                                #01221218214                   #01221236681
                                                                                                                                         #01221236539



  Bank Account Legend
               Receipts
         Disbursements
          Concentration
              Collateral
             Petty Cash
             Operating
Note: All bank accounts denominated in US Dollar unless otherwise noted.
